



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Egan 
          v. Fairchild,







2007 
          BCCA 35



Date: 20070111





Docket: CA032770

Between:

Ross 
    Albert Egan

Respondent

(
Plaintiff
)

And

Roger 
    James Fairchild and Rory Jay Fairchild

Appellants

(
Defendants)










Before:


The 
          Honourable Madam Justice Ryan




The 
          Honourable Madam Justice Newbury




The 
          Honourable Mr. Justice Hall



Oral Reasons for Judgment




S.M. 
          Katalinic


Counsel for the Appellants




P. 
          Dosanjh


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver, British Columbia







10 January 2007




Place 
          and Date of Judgment


Vancouver, British Columbia




11 January 2007



[1]

NEWBURY, J.A.
: This appeal relates to a discrete costs 
    issue arising out of a personal injury trial before Mr. Justice Goepel.

[2]

After reserving judgment, Mr. Justice Goepel, on 10 December 2004, 
    awarded the plaintiff a total of $189,986 plus costs at Scale 3.  He found 
    that the plaintiff had not suffered a mild traumatic brain injury (MTBI) 
    as he had claimed, but that he was suffering from a general anxiety disorder 
    due to the motor vehicle accident in question.  The difference was between 
    a permanent condition and one that the trial judge felt was likely to improve 
    with treatment.  Of the damages awarded, $90,000 was in respect of non-pecuniary 
    damages and $100,000 in respect of past income loss.

[3]

By way of further background I should note that during the trial certain 
    reports prepared at the plaintiffs request by Drs. Coen and Wild addressing 
    MTBI were objected to by the defence as non-admissible.  Counsels submissions 
    on the question of admissibility were never completed because the plaintiff 
    advised the Court that he would not tender the impugned reports, and later, 
    that he would not call those doctors to testify.  Thus, as counsel for the 
    defendants pointed out to Mr. Justice Goepel in her costs argument, the defendant 
    did not know until the close of plaintiffs case that it would not be necessary 
    to cross-examine Drs. Coen and Wild.

[4]

On 28 January 2005 the defendants applied under Rules 57(7)(b) and 
    57(15) for an order apportioning costs and an order disallowing certain of 
    the plaintiffs costs.  As well, the defendants sought to recover certain 
    of their own disbursements for expert reports relating to the MTBI issue and 
    to have those costs set off against plaintiffs costs.  Written submissions 
    were filed.

[5]

The defendants submitted to the trial judge that the plaintiff had 
    clearly lost on a discrete issue (which the defence characterized as the primary 
    issue at trial) which had consumed considerable court time and necessitated 
    the preparation of a number of expert reports for the defence.  Under the 
    heading Law the defendants reviewed various cases decided under Rule 57 
    (15) including, of course,
British Columbia v. Worthington (Canada) 
    Inc.
(1988), 29 B.C.L.R. (2d) 145 (C.A.) and others.  With respect 
    to Rule 57(7)(b) the defendants also submitted that where success is divided, 
    a party should not be entitled to recover disbursements incurred in relation 
    to the discrete issue upon which the party did not succeed.  In other words, 
    both rules were sought to be used as a means of persuading the Court to apportion 
    costs or to modify the usual order on the basis of divided success.  I do 
    not read the submissions at that time as raising two alternative arguments, 
    one under Rule 57(15) and one under Rule 57(7)(b).

[6]

Mr. Justice Goepel began his reasons by referring to the two rules 
    and to the fact that Rule 57(15) creates an exception (to the general rule) 
    that should be used in limited circumstances: see
Jacobsen v. Bergman
, 
    [1999] B.C.J. No. 2910 (S.C.) and
Gutoski v. Hammett
, [1998] 
    B.C.J. No. 748 (S.C.).  He noted the two alternative orders sought by the 
    defendant applicants and then reviewed what had occurred at trial regarding 
    the plaintiffs evidence and expert diagnoses.  The trial judge then concluded 
    as follows:

[13] 
    I do not accept the basic premise of the defendants application that the 
    determination of whether the plaintiff suffered an MTBI was a discrete issue 
    in the litigation.  The discrete issue was whether the plaintiff suffered 
    any long-term injury.  Whether the plaintiff had suffered an MTBI was but 
    a skirmish in that larger battle as to whether or not the plaintiff had ongoing 
    problems which were caused by the accident.  The plaintiff clearly won that 
    battle.  The awards for non-pecuniary damages and loss of income reflect that 
    victory.

[14] In the circumstances of this case, whether the plaintiff suffered 
    an MTBI was not a discrete issue of the kind that makes an apportionment of 
    costs appropriate.  The defendants' application is dismissed with costs.

At para. 15 he added that he was making no determination 
    as to whether the various disbursements claimed by the plaintiff had been 
    necessarily and properly incurred and referred that matter to the Registrar 
    under Rule 57(7).

[7]

On this appeal, the defence made a fairly narrow argument - that the 
    trial judge had failed to consider the application to have certain of the 
    plaintiffs disbursements disallowed under Rule 57(7)(b) by reason of the 
    plaintiffs losing on the issue to which the disbursements related.  Ms. Katalinic 
    says that only the trial judge could know the facts that would make such disallowance 
    appropriate so that a reference to the Registrar on that issue would be pointless.  
    The Registrar would concern herself not with the question of success or failure 
    on the issue, but on the perhaps more mundane question of whether the expenses 
    were properly incurred in a more general sense.

[8]

In response, Mr. Dosanjh argued that in fact Mr. Justice Goepel did 
    decide the entire application before him.  He was satisfied that the discrete 
    issue was not so discrete, and that the case was really about whether the 
    plaintiff had ongoing problems caused by the accident.  This conclusion 
    resolved in the plaintiffs favour the application of Rule 57(15) and Rule 
    57(7)(b), apart from the more general matters referred to the Registrar.

[9]

I agree with this reading of Mr. Justice Goepels reasons and I see 
    no misapprehension of the law or error in principle in his conclusions.  He 
    was, of course, in a better position than we to judge the relative importance 
    and separateness of the MTBI issue at trial and the defendant has not really 
    disagreed with that judgment.  If one accepts it, then, it seems to me the 
    trial judge rejected both an order on the
Worthington
line and 
    under Rule 57(7)(b) for the same basic reason - that MTBI was only a skirmish 
    in the larger battle.  This being the case, I think we must respect his conclusion, 
    no error being shown, and dismiss the appeal.

[10]

RYAN, J.A.
: I agree.

[11]

HALL, J.A.
: I agree.

[12]

RYAN, J.A.
: The appeal is dismissed.

The Honourable Madam Justice Newbury


